Ritz, Judge,
(dissenting):
The writ of mandamus was sought in this case to compel the respendent to furnish water to the relator, in his residence in the city of Bluefield. The respondent declined to furnish water to the relator upon his demand, for the reason that he had not com-1 plied with one of its rules providing that it would not furnish water to any inhabitant unless the plumbing in the house was done by it. ,It is not contended that the relator’s plumbing is not entirely sufficient, or that the plumber who put it in, who was licensed by the public authorities, was not entirely competent, hut the denial is based entirely upon the attempt to destroy the monopoly in the plumbing business sought to be set up by the respondent under that rule. This Court has seen fit to deny the relator relief upon the ground that he'must first apply to the Public Service Commission. I cannot assent to this conclusion. The rule or regulation set up to justify the refusal in this case is not a rule having any relation to the conduct of the respondent’s business. It is simply an attempt on its part to create in itself a monopoly in the plumbing business. I freely admit that where a public service corporation has made a rule for the control or management of its affairs which may or may not be proper, depending upon an investigation, the Public Service Commission must first be called upon to make such investigation and to1 furnish the relief, but where the rule invoked in justification of its refusal to perform its duty is absolutely void, and could not be prescribed by any power or authority there is no necessity for resort to the Public Service Commission to have it so declared. It is fundamental that even void legislative acts need not be regarded by courts or individuals, much less regulations of a public service corporation which are manifestly beyond their power to make. I do not know whether the majority of the Court holds that even a void regulation will deprive the courts of their jurisdiction to sue a public service corporation, or that the regulation invoked here is one that might or might not be proper, depending upon an investigation of the facts. I am, however, clearly of the opinion that the regulation relied upon here as justifying the refusal to furnish water is an absolutely void one, and that it can be disregarded by anyone seeking *270relief. In other words, the fact that such a regulation is made, if it is void, creates no different situation than if no such rule had ever been prescribed, and admittedly in that event the writ of mandamus would be available. If the majority of the Court in this case means to hold that any regulation prescribed by a public -service corporation, no matter how ridiculous or bizarre, will deprive the courts of their jurisdiction to entertain suit against it, then it lies within the power of such corporations, by simply mailing regulations, to withdraw itself and its property from the jurisdiction of the court until after resort to vexatious and expensive proceedings to avoid its unreasonable and void rules and regulations. If, on the other hand, the majority means that the regulation relied upon in this case may or may not be a reasonable one, depending upon an ascertainment of the facts upon an inquiry to be made, I cannot agree with that conclusion. My view of this rule is that not only could it not be prescribed by this public service corporation, but there is no power within the state, not even the Legislature, that could lawfully prescribe such a regulation. To sustain this rule would uphold the right of this corporation to create monopolies in itself in all kinds of business within the territory wherein it operates. It could just as well say that it will not furnish water to any house unless the same has been constructed by it, or that it will not furnish water to the inhabitant of any house unless he has purchased from it the lot upon which the same has been erected. It will be said' that such rules would be ridiculous, and I agree that they would be, but no more so than the one invoked here.
I would award the writ, notwithstanding the rule invoked, for the reason that in my view it is absolutely void, and of no effect, and is not such a regulation as the corporation has or could be given power to prescribe.